      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 OFFICIAL COMMITTEE OF                                          CIVIL ACTION
 UNSECURED CREDITORS OF                                         NO. 19-10341 C/W
 FIRST NBC BANK HOLDING                                         NO. 20-3189
 COMPANY
 VERSUS                                                         APPLIES TO: 20-3189


 ASHTON J. RYAN, JR., ET AL                                     SECTION: "S" (3)


                                     ORDER AND REASONS

       IT IS HEREBY ORDERED that the Motion to Withdraw Reference filed by the

Federal Deposit Insurance Corporation as Receiver for First NBC Bank Holding Company (Rec.

Doc. 1) is GRANTED, and the reference to the bankruptcy court of the Motion for Entry of Order

Pursuant to Bankruptcy Rule 9019(a) Approving Settlement Agreement is hereby withdrawn;

       IT IS FURTHER ORDERED that this matter is hereby CONSOLIDATED with Official

Committee of Unsecured Creditors of First NBC Bank Holding Company v. Ashton J. Ryan, Jr.,

et al., Civil Action No. 19-10341;

       IT IS FURTHER ORDERED that the Motion to Stay filed by Federal Deposit Insurance

Corporation as Receiver for First NBC Bank Holding Company (Rec. Doc. 1) is hereby

GRANTED;

       IT IS FURTHER ORDERED that the Motion to Intervene and Stay filed by the United

States (Rec. Doc. 4) is DENIED as moot.

                                       BACKGROUND

       Following the failure of First NBC Bank (“the Bank”), on April 28, 2017, the Louisiana

Department of Financial Institutions closed the Bank and appointed the Federal Deposit Insurance

Company(“FDIC-R”) as receiver for the Bank. Before the Bank’s failure, plaintiff, First NBC

                                               1
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 2 of 9




Bank Holding Company (“FNBC”) was the Bank’s only stockholder. Shortly after the failure,

FNBC filed for chapter 11 bankruptcy protection. That matter is pending as Case No. 17-11213 in

the Bankruptcy Court for the Eastern District of Louisiana (“bankruptcy case”).

       Subsequently, the bankruptcy court authorized an official Unsecured Creditors Committee

(“UCC”) to pursue claims of FNBC and its bankruptcy estate against, among others, “current and

former officers and directors [of FNBC]” and “Ernst & Young, and any other current or former

auditor or accountant of FNBC.” Three days later, the UCC filed Official Committee of Unsecured

Creditors of First NBC Bank Holding Company v. Ashton J. Ryan, Jr., et al., Civil Action No. 19-

10341 (E.D. La.) (“UCC v. Ryan”). In that case, which is pending before the undersigned, the

UCC alleges breach of fiduciary duty, accounting malpractice, and other claims against certain

former officers and auditors of FNBC and the Bank. Among the officer defendants is Mary Beth

Verdigets. Verdigets is insured under an Officers’ and Directors’ liability policy (“O&D policy”)

that provides coverage to numerous defendants. Verdigets has reached a settlement agreement with

the UCC for its claims against her, to be funded by the O&D policy.

       Concomitantly, the United States initiated a criminal investigation into the failure of the

Bank. To date, ten individuals have been charged with offenses including bank fraud, conspiracy

to commit bank fraud, and making false entries in bank records. Six defendants 1 have pleaded

guilty to conspiring to commit bank fraud. The remaining four defendants, Ashton J. Ryan, Jr.,

William J. Burnell, Robert B. Calloway, and Frank J. Adolph, were indicted in a 46-count

indictment by a federal grand jury in the Eastern District of Louisiana on July 10, 2020.




1
 The individuals are Jeffrey Dunlap, Gregory St. Angelo, Kenneth Charity, Arvind Vira, Gary
Gibbs, and Warren Treme.

                                                2
        Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 3 of 9




         Defendants St. Angelo, Burnell, and Ryan moved to stay UCC v. Ryan due to the ongoing

criminal proceedings against them. The Government also moved to intervene in UCC v. Ryan and

stay the case, to prevent discovery or other activity in the civil case from compromising its

investigation. After weighing the factors applicable to determining the appropriateness of a stay, a

stay was entered. 2

         Subsequently, the FDIC-R intervened seeking a partial lifting of the stay to determine the

ownership of the claims in this matter. It is FDIC-R’s contention that it, rather than the UCC, owns

the claims against the Officer and Director defendants. While aware of the advantages of resolving

the threshold issue of the ownership of the claims, the court nevertheless declined to lift the stay,

finding that the considerations that informed the initial decision that a stay was necessary to

preserve the integrity of the Government’s criminal investigation were still applicable. 3

         Pursuant to Bankruptcy Rule 9019(a), the UCC moved for entry of an order approving a

$1.75 million settlement with Verdigets in the bankruptcy case. FDIC-R contends that approving

the settlement would be unjust, because the claim against Verdigets belongs to FDIC-R, not the

UCC. FDIC-R further argues that the settlement would be paid out of a limited policy, depleting

the funds available to FDIC-R and other insureds under the policy, and the money would be

difficult to recover if it is subsequently found that FDIC-R owns the claims. Thus, FDIC argues

that this court must determine this claims ownership issue before any claims can be settled.

         In the motion now before the court, FDIC-R moves to withdraw the reference to the

bankruptcy court of Verdigets’ Motion for Entry of Order Pursuant to Bankruptcy Rule 9019(a)




2
    UCC v. Ryan, Civil Action No. 19-10341, Rec. Doc. 90.
3
    Id., Rec. Doc. 102.
                                                 3
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 4 of 9




Approving Settlement Agreement (“Settlement Approval Motion”), and to stay litigation of that

motion pending resolution of the parallel criminal proceedings.

       The UCC has filed an objection, arguing that both the motion to withdraw the reference

and the Settlement Approval Motion should be referred to the bankruptcy judge for a report and

recommendation, and further argues that the only legal question involved is whether to approve

the settlement under Bankruptcy Rule 9019(a). Verdigets has joined in the UCC’s objection.

       Following the filing of the Motion to Withdraw the Reference, the Government moved to

intervene, and if the reference is withdrawn, to stay this matter pending resolution of the criminal

matters related to this case. The FDIC-R has joined in the Government’s motion. The UCC opposes

the Government’s motion.

                                          DISCUSSION

I. Motion to Withdraw Reference

 A. Standard for Mandatory Withdrawal

       “The district court shall, on timely motion of a party, so withdraw a proceeding if the court

determines that resolution of the proceeding requires consideration of both title 11 and other laws

of the United States regulating organizations or activities affecting interstate commerce.” 28

U.S.C. § 157(d). Thus, mandatory withdrawal under § 157(d) has three elements “(1) the

proceeding in the bankruptcy court involves a substantial and material question of both title 11 and

non-Bankruptcy Code federal law, (2) the non-Bankruptcy Code federal law has more than a de

minimis effect on interstate commerce, and (3) the motion for withdrawal was timely filed.”

Lifemark Hosps. of Louisiana, Inc. v. Liljeberg Enterprises, Inc., 161 B.R. 21, 24 (E.D. La. 1993).

These standards are strictly construed, so as not to turn the statute into an “escape hatch through




                                                 4
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 5 of 9




which most bankruptcy matters [could] be removed to a district court.” In re National Gypsum

Co., 145 B.R. 539, 541 (N.D. Tex. 1992).

  B. Application to Facts of Case

        1. Substantial and Material Question of Non-Bankruptcy Code Law

        The first element required for mandatory withdrawal is that the proceeding sought to be

withdrawn must involve a substantial and material question of both Title 11 and non-Bankruptcy

Code federal law. “Substantial and material” means that the proceeding must involve “significant”

interpretation of law, not just the routine application of well-settled law to clearly delineated facts.

Lifemark, 161 B.R. at 24 (quotations omitted). In addition, withdrawal is not mandatory where the

application of non-Bankruptcy Code law is merely speculative. Id.

        The Title 11 question presented here is whether to approve a settlement agreement under

Bankruptcy Rule 9019(a). There is also a substantial and material question of non-Bankruptcy

Code law presented, specifically, the resolution of which entity owns the claims, a prerequisite to

validly settling them. Resolution of this issue requires the interpretation of 12 U.S.C. §

1821(d)(2)(A)(i). Subsection (d) of that statute provides for the powers and duties of the FDIC as

conservator or receiver of a depository institution. Id. (2)(A)(i) states that in that role, the FDIC

“shall . . . succeed to-- (i) all rights, titles, powers, and privileges of the insured depository

institution, and of any stockholder, member, accountholder, depositor, officer, or director of such

institution with respect to the institution and the assets of the institution; . . . .” Id. The FDIC-R

argues that this the language transfers all rights to litigation claims to the FDIC.




                                                   5
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 6 of 9




       The Fifth Circuit Court of Appeals has not directly addressed this question, and other

appellate courts have interpreted the statute differently in different contexts. 4 Thus, the

interpretation of § 1821(d)(2)(A)(i)) required to determine the ownership of the claims involves

more than the straightforward application of well-settled law. Therefore, a substantial and material

question of non-bankruptcy code law is presented.

       2. Effect on Interstate Commerce

       The second element required for mandatory withdrawal of the reference is that the non-

Bankruptcy Code law must bear more than a de minimis effect on interstate commerce. Case law

discussing this requirement is limited. However, while not binding on this court, the court in In re

Rimsat, Ltd., 196 B.R. 791, 797 (N.D. Ind. 1995), undertook a thorough analysis, examining

congressional testimony and bankruptcy cases, and concluded that the effect on interstate

commerce element requires that the non-bankruptcy law involved must govern the underlying

rights and duties of the parties, and must have an immediate and direct impact on interstate

commerce.

       The statute at issue in this case, 12 U.S.C. § 1821(d)(2)(A)(i), governs the underlying rights

and duties of the parties, and has an immediate and direct impact on interstate commerce. The

FDIC-R is a federal agency enforcing and administering certain provisions of Title 12 pursuant to

specific statutory authority. The FDIC-R contends that the relevant provision gives it ownership

of all claims against the officers and directors. The statute thus governs the rights and duties of the

parties in this case. In operating under the statute, the FDIC takes ownership of hundreds of




4
  See e.g. Zucker v. Rodriguez, 919 F.3d 649 (1st Cir. 2019); Barnes v. Harris, 783 F.3d 1185
(10th Cir. 2015); Levin v. Miller, 763 F.3d 667, 670 (7th Cir. 2014); and Vieira v. Anderson (In
re Beach First Nat'l Bancshares, Inc.), 702 F.3d 772 (4th Cir. 2012).


                                                  6
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 7 of 9




millions of dollars in assets from banks across the United States. Not only does the subject of §

1821’s regulation, banks, have a direct and immediate impact on interstate commerce, but the

FDIC-R’s exercise of its powers under § 1821 itself operates in multiple states at once. Thus, §

1821(d)(2)(A)(i) has more than a de minimis effect on interstate commerce.

       3. Timeliness

       While 28 U.S.C. § 157(d) does not include a specific time limit for the filing of a motion

to withdraw reference, stating only that the motions must be “timely”, the motions are considered

timely if filed as soon as possible after the moving party has notice of the grounds for

withdrawing the reference. 8A C.J.S. BANKRUPTCY § 381. In this case, the UCC filed the

Settlement Approval Motion on November 17, 2020, and the motion to withdraw was filed three

days later, on November 20, 2020. The motion is therefore timely.

       Accordingly, because the legal question presented in the proceeding to be withdrawn

involves a substantial and material question of non-bankruptcy law that has a more than de minimis

effect on interstate commerce, and the motion to withdraw the reference was timely filed, the

requirements for mandatory withdrawal pursuant to 28 U.S.C. § 157(d) are met, and the reference

of the Settlement Approval Motion to the bankruptcy court is withdrawn.

       Further, the motion to withdraw having been granted, the court consolidates this matter,

Civil Action 20-3189, into the pending case in which the settlement approval is sought, Civil

Action 19-10341.

II. FDIC-R’s Motion to Stay Settlement Approval Motion

       The FDIC-R also moves to stay the court’s consideration of the Settlement Approval

Motion to avoid conflicting with related pending criminal proceedings. The Settlement Approval

Motion is being consolidated into UCC v. Ryan, Civil Action No. 19-10341, which is pending in



                                                 7
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 8 of 9




this court. The court has twice considered the appropriateness of a stay in that case, and found it

to be appropriate. In its most recent consideration of the stay, the court denied the FDIC-R’s motion

for a partial lifting of the stay to allow the ownership of claims issue to go forward, and found that

a stay was warranted due to the potential conflict with ongoing criminal proceedings being pursued

by the Government. 5 Resolution of the Settlement Approval Motion requires resolution of which

entity owns the claims to be settled, and the court has previously found it was not appropriate to

lift the stay to resolve that issue. That stay remains in place, and the rationale for granting that stay

is still applicable. Declining to stay the Settlement Approval Motion, and allowing it to go forward,

would circumvent the court’s previous stay order. Accordingly, the FDIC-R’s motion to stay the

Settlement Approval Motion is granted.

III. Government’s Motion to Intervene and Stay

        The United States has moved to intervene and to stay disposition of the Settlement

Approval Motion, arguing that a stay is necessary to preserve the integrity of the ongoing criminal

process related to its investigation. The Settlement Approval Motion is being consolidated into

UCC v. Ryan, Civil Action No. 19-10341, in which the United States previously moved to

intervene and which is currently stayed. The court is staying the Settlement Approval Motion on

motion of the FDIC-R. Accordingly, the Government’s Motion to Intervene and Stay is denied as

moot. Accordingly,




5
 Civil Action 19-10341, Rec. Docs. 90 & 120. For the same reason, other sections of the court
with cases stemming from the FNBC failure have also entered stays. See, e.g., Zurich Am. Ins.
Co. v. St. Angelo, No. 20-01005 (Bank. E.D. La. Oct. 21, 2020); Fed. Deposit Ins. Corp. v. Ernst
& Young LLP, No. 20-1259, 2020 WL 3960345 (E.D. La. July 13, 2020); Cont’l Cas. Co. v. St.
Angelo, No. CV 19-13382, 2020 WL 425865 (E.D. La. Jan. 27, 2020); Academy Place v. Ryan,
No. 18-10881, 2019 WL 3974793 (E.D. La. Aug. 22, 2019).
                                                   8
      Case 2:20-cv-03189-MVL-MBN Document 28 Filed 03/25/21 Page 9 of 9




       IT IS HEREBY ORDERED that the Motion to Withdraw Reference filed by the

Federal Deposit Insurance Corporation as Receiver for First NBC Bank Holding Company (Rec.

Doc. 1) is GRANTED, and the reference of the Motion for Entry of Order Pursuant to Bankruptcy

Rule 9019(a) Approving Settlement Agreement is hereby withdrawn;

       IT IS FURTHER ORDERED that this matter is hereby CONSOLIDATED with Official

Committee of Unsecured Creditors of First NBC Bank Holding Company v. Ashton J. Ryan,

Jr., et al., Civil Action No. 19-10341. All future pleadings must be captioned as styled above;

       IT IS FURTHER ORDERED that the Motion to Stay filed by Federal Deposit Insurance

Corporation as Receiver for First NBC Bank Holding Company (Rec. Doc. 1) is hereby

GRANTED;

       IT IS FURTHER ORDERED that the Motion to Intervene and Stay filed by the United

States (Rec. Doc. 4) is DENIED as moot.



       New Orleans, Louisiana, this _____
                                    25th day of March, 2021.


                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                9
